UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6248



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CRAIG BURRIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Chief District
Judge. (CR-94-430, CA-96-1547-4-12)


Submitted:   May 14, 1998                  Decided:   June 18, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Craig Burris, Appellant Pro Se.   Alfred William Walker Bethea,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Burris, Nos. CR-94-430; CA-96-1547-4-12

(D.S.C. Dec. 17, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2